Citation Nr: 0633879	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-10 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and May 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which continued a rating of 30 
percent for PTSD. 

The veteran requested a personal hearing before a Member of 
the Board at the RO in his March 2004 statement.  The veteran 
failed to report for his scheduled hearing in May 2006.  The 
request is deemed withdrawn.  38 C.F.R. § 20.704(d).

Subsequent to the final adjudication on the increased rating 
claim, the RO received additional VA medical records in 
connection with claims concerning skin and back disorders.  
Although mentioning a medical history that includes PTSD, the 
records do not contain any assessment of his level of 
functioning or any psychiatric evaluations.  As such they are 
not material to the resolution of this case.  Remand to the 
RO for consideration of the evidence is not necessary.  See 
38 C.F.R. § 20.1304.


FINDING OF FACT

The veteran's service-connected PTSD has been manifested by 
slight memory loss with periods of disorientation, 
hypervigilance, irritability, depressed mood and word-finding 
difficulty, without flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.



CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's service-connected PTSD is evaluated as 30 
disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings 
are assigned according to the manifestation of particular 
symptoms. However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain 
effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

According to DSM-IV, a score of 61-70 illustrates "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 
51-60 represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  


The veteran has been assigned many GAF scores over the past 
several years.  Most of these GAF scores were not provided 
solely on the basis of the veteran's PTSD.  Other, non 
service-connected factors have impacted the veteran and 
lowered the scores.  The veteran also received ongoing 
psychiatric treatment from the Peoria Outpatient Clinic for 
many years, but received no regular GAF scores.  The Board 
will address the GAF scores, along with the treatment 
records, chronologically.

In assessing the veteran's symptoms, the Board notes serious 
obstacles to rating the veteran.  First, the veteran has 
bipolar and pathological gambling disorders with a history of 
polysubstance abuse, which complicate any evaluation.  
Second, the veteran has substantial additional physical 
disabilities, for which he has received a non service-
connected pension and Social Security disability benefits 
since 2001.  The veteran is in chronic pain, diagnosed as 
fibromyalgia, which impacts his psychiatric problems, as will 
be discussed below.  Only some of the veteran's records 
differentiate between symptoms attributable to his PTSD and 
those attributable to his other disabilities.  Where there is 
no distinction, the Board will assume that the symptoms are 
attributable to his service connected PTSD.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (When it is not possible to 
separate the effects of the service-connected condition from 
a nonservice- connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  Finally, 
when the veteran checked himself into Danville VA Medical 
Center in November 2001, the examiner indicated that the 
veteran admitted "to being less than honest with previous 
mental health providers."  This statement compromises the 
veteran's credibility.  

The veteran's symptomatology of PTSD has remained fairly 
constant over time.  Prior to the initiation of this claim, 
the veteran had a November 2000 VA examination.  The 
veteran's symptoms included circumstantial thought processes, 
depression which is "'not too bad if he doesn't focus on 
himself.'"  Affect was full with sarcasm.  He was talkative 
with normal rate and volume.  Thought content with no 
suicidal ideation at present, although the veteran did report 
putting a gun to his head.  Eye contact, insight and judgment 
were fair.  The veteran reported spending more time in 
isolation.  He also reported some reckless driving because of 
thoughts of self-harm.  The examiner indicated that he had 
other "Cluster B traits" of a personality disorder which 
would negatively affect his functioning.  The examiner noted 
that she assigned a GAF score of 57 based solely on his PTSD 
and depression, not the "Cluster B traits."  As best the 
Board can determine, the gun incident occurred in 1971.  

The next major evaluation of the veteran's functioning was at 
his admission for bipolar disorder on November 5th, 2001.  
The veteran had not been compliant with his medications for 
his various disabilities.  At admission his GAF was 45.  He 
"presented as extremely cynical, bitter, angry, depressed 
and somewhat grandiose."  Speech was mildly increased in 
rate and volume, with coherent thought processes, although he 
did not always answer the question posed.  The veteran 
"reported passive [suicidal ideation], but denied intent to 
harm himself."  Judgment and insight appeared fair, with no 
obvious deficits in cognitive functioning noted.  The veteran 
reported that he had periods of extreme depression, remaining 
in bed for days at a time, and episodes of mania, when his 
thoughts would race, and he would have poor judgment, impulse 
control and feelings of invincibility.  The examiner 
indicated that the veteran "appears to cycle between 
extremely high and extremely low moods.  His moods seem 
influenced by the waxing and waning of his chronic pain."  
Following his admission to the hospital, the veteran had a 
treatment team and assessment interview.  The veteran was 
described as "polite and cooperative although it is believed 
that the veteran is not always an accurate historian."  The 
veteran also reported visual hallucinations of seeing a flash 
after another veteran took his picture.  

A week after his admission, the treatment notes record the 
veteran's behavior.  On November 10th, the veteran is 
described as "quiet and cooperative," with "clear and 
coherent" speech.  He interacts well with others and denied 
thoughts of self-harm or "racing" thoughts.  On November 
11th, the treatment note indicates that the veteran slept 
well, with minimal interruptions, no complaints of 
nightmares, denied suicidal ideas or intent.  His interaction 
with peers and staff was appropriate.  In fact, review of the 
remaining treatment notes shows that the veteran is variously 
described as "friendly," "cooperative," and "interacts 
well with others."  The Board cannot find a single instance 
of behavioral problems or an inability to adjust to social 
situations, flattened affect, impaired judgment, memory 
impairment, difficulty in understanding complex commands or 
abstract thinking impairment.  There are indications that the 
veteran was experiencing impaired impulse control, but this 
was an urge to gamble, which has not been related to his 
PTSD.  In short, despite the veteran's GAF of 45, the Board 
can find no indication of PTSD symptomatology that would 
merit a higher compensable rating.  The veteran was released 
to enter a substance abuse rehabilitation program beginning 
in December 2001.  

The rehabilitation program began less than a week after the 
veteran's discharge from the psychiatric ward.  The discharge 
summary described the veteran as "an active and willing 
participant, completing work for all classes and groups to 
which he was assigned."  His strengths included his ability 
to "bond with peers."  He "attended all assigned 
activities regularly as scheduled, without incident and his 
group participation has been active, and constructive, 
demonstrating good comprehension...."  The veteran was given a 
GAF of 48.  

The Board notes that these GAF scores and symptoms were 
recorded without comment as to whether or not they were 
attributable to the veteran's PTSD or his other disorders.  
The veteran appears to have been functioning very well during 
his hospitalization and treatment programs.  There was no 
indication of difficulty interacting with others, 
disturbances of mood and motivation, memory impairment, 
impairment of abstract thinking, difficult in understanding 
complex commands, flattened affect or circumstantial, 
circumlocutory of stereotyped speech.  Despite GAF scores of 
45 and 48, the veteran did not display symptomatology that 
would merit a higher rating.  A GAF score assigned is but one 
factor that the Board must take into consideration; it 
remains the Board's responsibility to evaluate all the 
medical evidence to obtain a complete picture of the 
veteran's level of disability.

Shortly after his completion of the rehabilitation program, 
the veteran resumed visits to the Peoria Outpatient Clinic.  
In February 2002, an examiner found his symptoms to be in the 
"moderate" range.  He also noted that the veteran had 
trouble with "word-finding" during conversation.  At an 
April 2002 session, the veteran indicated to the psychiatrist 
that "not a day goes by that he doesn't have memories of his 
time in the Service...."  The veteran also described memory 
lapses in which he would become disoriented no matter how 
familiar he was with the location.  

The veteran continued his treatment uneventfully through 
2002.  He left Illinois for seven weeks to stay with a friend 
in Florida in February and March 2003.  

The veteran's next full evaluation was in April 2003.  His 
mood was down and affect full.  No suicidal or homicidal 
ideation were present, nor were hallucinations or delusions.  
Thought processes were logical and goal directed.  Speech was 
normal in rate, volume and spontaneity.  Psychomotor activity 
was within normal limits.  Grooming and hygiene appeared 
adequate and insight and judgment were fair.  The veteran 
reported daily flashbacks to Vietnam, hypervigilance, reduced 
nightmares and panic attacks after starting medication.  He 
was bothered by news of the Iraq war.  He reported lifelong 
trouble maintaining friendships.  The examiner gave him a GAF 
score of 63.  

The veteran resumed his PTSD treatment.  In June 2003, it was 
noted that he was socializing a bit more, including a 
potential date with a woman he had met while with friends a 
few weeks earlier.  Again, his other disabilities factor into 
the assessment of his PTSD because of a November 2003 
treatment note that indicates that the veteran found his 
irritability to have increased following a course of 
prednisone for non service-connected pain.  

The veteran's last full evaluation was in January 2004.  The 
veteran was easily irritable, remained hypervigilant, and had 
problems with word finding.  The veteran was very verbal.  
His affect was full, mood fair.  His thought processes were 
logical and goal directed.  Grooming and hygiene were 
adequate.  The veteran reported daily hallucinations of 
military things, like people in uniform or camouflage.  The 
examiner concluded that he had no hallucinations, delusions 
or paranoia, without particular rationale.  The examiner gave 
the veteran a GAF of 65 overall, and 70 for his PTSD.  This 
would indicate a mild level of impact based on the veteran's 
PTSD.  The examiner indicated that the veteran's depression 
was more a result of his bipolar disorder than his PTSD.  

The veteran's GAF scores do not support a higher rating.  
Those scores worse than 50, which would indicate "serious" 
impairment, are followed by observations of the veteran which 
belie the score.  The veteran's level of functioning is 
remarkably good considering his situation.  The GAF scores of 
50 or better are associated with his PTSD symptomatology and 
indicate a "moderate"level of functioning or better.  
"Moderate" function is compensated at the 30 percent level.  

The veteran's judgment is always fair, although it is 
acknowledged that he has an impulse control problem regarding 
gambling.  His insight is also fair.  The Board can find no 
instance where the veteran's PTSD is associated with judgment 
or insight impairment.  His hospitalizations appear to be for 
bipolar disorder or substance abuse.  The veteran maintains 
interpersonal contacts.  His records show that one of his 
daughters and a grandchild stayed in the Peoria area for a 
time and that he was closely involved with them.  He has a 
friend in Florida that he stayed with for an extended period.  
The treatment notes which describe his interactions with 
others do not mention any problems.  In short, those records 
which pertain to his interactions with others do not support 
a higher rating. 

The veteran maintains that his PTSD has worsened to the point 
where he now lives alone most of the year in a camper, 
because he cannot stand to be around people.  The Board notes 
that the veteran told a doctor during his November 2001 
hospitalization that he lived in his camper to rent his house 
for extra income.  The Board does not find the veteran's 
contention of increased isolation persuasive.

The veteran reports two symptoms that are part of a higher 
rating, hallucinations and disorientation.  The veteran has 
reported these to his examiners on several occasions.  It is 
not clear on this record that the examiners lent credence to 
these reports, did not believe them or if they were 
considered an aspect of the veteran's other disabilities.  
Regardless, the examiners continued to assign "moderate" 
GAF scores and evaluations.  The Board is not prepared to 
challenge the evaluation of trained medical professionals 
following direct consideration of the symptoms.  


The Board cannot find sufficient evidence to award a higher 
rating.  Overall, the veteran is "generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal."  His symptoms are slight memory loss 
with periods of disorientation, hypervigilance, irritability, 
depressed mood and word-finding difficulty.  In those 
instances where the veteran is observed interacting with 
others, he does so appropriately and successfully.  His 
grooming and hygiene are always appropriate.  His speech is 
coherent and logical.  He retains full affect and mood, 
though he does have depression.  He does have some problems 
finding words, and recurrent intrusive thoughts of Vietnam.  
He has some memory loss, though the loss has not been noted 
during his treatment sessions.  Finally, when the veteran 
maintains his medication, he appears to stabilize, and his 
symptoms subside.  The Board acknowledges that the veteran 
has had multiple hospitalizations.  The symptoms associated 
with these hospitalizations do not meet the criteria for a 
higher rating.  Accordingly, the Board finds that the 
criteria for an increased rating in excess of 30 percent for 
PTSD have not been met.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for PTSD.  See Gilbert, 1 Vet. App. at 53.

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Letters dated in September 2002 and April 2003 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The September 2002 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II.  Since the Board has 
concluded that the preponderance of the evidence is against 
the claim for a higher rating, any question as to the 
effective date to be assigned is rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has not 
identified private medical records relevant to the claim.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  While the veteran does have outstanding records 
in the possession of the Social Security Administration, his 
VA substance abuse rehabilitation intake note states that the 
veteran has been drawing Social Security disability benefits 
for a non-psychiatric physical disability.  The veteran has 
indicated that his psychiatric treatment has been restricted 
to the VA.  The Board concludes that the Social Security 
records are not relevant to the instant claim, and need not 
be associated with the file nor considered in this appeal.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
April 2003 and January 2004.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's PTSD since he was last examined.  
That is, the GAF score assigned in 2003 was 63, and in 2004 
was 65 overall, 70 for PTSD, which is essentially the same 
assessment of his social and occupational functioning.  The 
veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The April 2003 and January 
2004 VA examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.  

The veteran's representative argues that a remand for a new 
examination is necessary as the veteran has alleged an 
increase in his disability during the time this claim has 
been in process.  On reviewing the veteran's statements 
regarding his condition, the Board notes that the veteran has 
not alleged an increase, rather he has become ever more 
specific regarding his symptoms.  The veteran's last letter 
to the VA indicates that he lives alone on a campground for 
months at a time and has difficulty with the December to 
March period of every year.  The Board has found references 
to these facts in the assessments discussed above.  As such, 
no new examination is necessary.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to an increased rating in excess of 30 percent 
for PTSD is denied




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


